{¶ 34} I respectfully dissent from the majority's opinion in this case. I find that the trial court did not abuse its discretion when it prohibited Aletha Harris from testifying in rebuttal to statements made by her deceased mother. Harris sought to testify that her mother's treating physician, Dr. Georgiana Kates, never offered to conduct a sigmoidoscopy; however, it is clear that these statements constituted hearsay, thus the trial court was correct in excluding them.
 {¶ 35} In addition, great care, time, and resources were expended in trying this medical malpractice action. After hearing all of the evidence, with the exception of Harris' testimony, the jury concluded that Dr. Kates was not liable. In light of the quantity of credible evidence presented at trial, there is no indication that the jury would have reached a different verdict had it been able to hear Harris' testimony on the very limited issue of her mother's statements. Accordingly, I find it improper to order a new trial. *Page 1